Motions to dismiss appeal denied and orders unanimously affirmed without costs. Memorandum: In affirming the orders, we note that the Board of Elections invalidated 162 signatures on petitioner’s designating petition allegedly due to incomplete addresses of the subscribing witnesses. Upon our review of the record, we find that this was error. The witnesses supplied all the information mandated by Election Law § 6-132 and these signatures should be restored. This new finding of fact, however, does not change the result. (Appeal from orders of Supreme Court, Monroe County, DePasquale, J. — Election Law.) Present — Doerr, J. P., Denman, Boomer, Lawton and Davis, JJ. (Order entered Aug. 29, 1988.)